Name: The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on cross-border police cooperation in the area of crime prevention and detection (SCH/Com-ex (98) 51, rev. 3)
 Type: Decision
 Subject Matter: cooperation policy;  social affairs
 Date Published: 2000-09-22

 Avis juridique important|41998D0051The Schengen acquis - Decision of the Executive Committee of 16 December 1998 on cross-border police cooperation in the area of crime prevention and detection (SCH/Com-ex (98) 51, rev. 3) Official Journal L 239 , 22/09/2000 P. 0407 - 0407DECISION OF THE EXECUTIVE COMMITTEEof 16 December 1998on cross-border police cooperation in the area of crime prevention and detection(SCH/Com-ex (98)51 Rev. 3)THE EXECUTIVE COMMITTEE,Having regard to Articles 39 and 132 of the Agreement implementing the Schengen Convention,Stressing the need for the Schengen States further to improve crime prevention and detection by means of closer cooperation,Confirming the importance of mutual police assistance pursuant to Article 39 of the Schengen Convention for the attainment of this objective,Convinced that in certain cases in which no coercive measures are required police cooperation - under the executive authority of the judicial authorities - may be immediately necessary in order to ensure that delay in processing a request does not thwart the outcome of an investigation,Whereas it is necessary for reasons of operational security and legal certainty to draw up a common list defining the scope of such police cooperation and to determine appropriate channels for the transmission of police requests,HAS DECIDED AS FOLLOWS:1. In accordance with the objectives set out in Article 39 of the Schengen Convention, the Schengen States shall endeavour to bring police cooperation in the fight against crime up to a level meeting the needs for rapid and effective action against criminals operating internationally. To this end it is particularly important to draw up a common list of activities which may be requested and undertaken under the law of the Schengen States in cases in which the prior consent of the judicial and/or administrative authorities is not mandatory and without prejudice to the control exercised in such matters by the judicial authorities. If agreement on such a list is reached, the definitive decision will be taken by the Central Group.2. Without prejudice to the common list to be adopted pursuant to point 1, the Schengen States shall list, for the purpose of inclusion in the national fact sheets of the Handbook on crossborder police cooperation, the activities within the meaning of Article 39(1) of the Convention that may be requested and undertaken in accordance with national law by their police authorities subject to the conditions pursuant to paragraph 1.3. National legal order permitting, the Schengen States may increase police cooperation in the area of crime prevention and detection by concluding bilateral agreements and specify what activities in addition to the measures in the list referred to in point 1 may come within the scope of mutual police assistance without the intervention of the judicial and/or administrative authorities. These bilateral agreements should also specify how police requests are to be transmitted to the competent authorities and how the use as evidence in criminal proceedings of the information transmitted can be simplified.4. Working Group I shall, by agreement with Working Group III, submit to the Central Group an annual report based on the experiences of the Contracting Parties concerning the progress made in improving police cooperation in preventing and detecting crime.Berlin, 16 December 1998.The PresidentC. H. Schapper